DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of foreign priority to application TW109138731 filed 5 November 2020. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. The effective filing date of the application is 1 April 2021.

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2022. The Applicant has elected poloxamer (thermos-sensitive polymer) and alginate (ionic polymer).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al. (Polymers 2020, 12, 2138, 1-15).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Applicant claims, in claim 13, a hydrogel composition comprising a thermos-sensitive polymer and an ionic polymer wherein the hydrogel has characteristic Ramen shift peaks, presents and ordered structure, and a characteristic scattering intensity peak by X-ray scattering. Claims 14-16 narrow the thermos-sensitive polymer to the elected poloxamer and the ionic polymer to the elected alginate. Claim 17 requires the ordered structure to be layered wherein the interval between layers is from about 40 m to about 600 m. Claim 18 is a carrier comprising the hydrogel composition. Claims 19-20 are a method of using the hydrogel composition wherein the active step is contacting the gel with water.
Chou teaches polymer-based hydrogels used for wound regeneration wherein the hydrogels comprise a mixture of pluronic (aka poloxamer) and alginate (pg 2, ¶2). The hydrogel can be used as a vehicle for long-term delivery of drugs or cells (pg 2, ¶2). The specific pluronic that is blended with alginate to form the hydrogel is F127, which reads on instant claim 15 (pg 3, ¶2). The hydrogel of Chou has Raman peaks at 1470 cm-1 and 1735 cm-1 and a layered structure (pg 6, ¶4). The distance between layers is about 90 m (pg 7, ¶1). Chou, in Fig 1, shows the sol-gel transition of the hydrogel (which comprises water) when exposed to different temperatures (pg 5). The LCST in Fig. 1 ranges from about 10 ºC to about 35 ºC (id). As such, claims 13-20 are anticipated by Chou.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al. (US 2013/0115196) in view of Nie et al. (Carbohydrate Polymers 205 (2019) 225–235).
See above for a description of claims 13-20.
Hantash teaches a hydrogel scaffold comprising a block copolymer and a self-assembling peptide (abstract) useful for drug delivery [0010, 0045]. More specifically, the hydrogel can be made from at least a poloxamer and a peptide selected from alginate [0016]. The poloxamer can be Poloxamer 407 (aka Pluronic F127), which reads on instant claim 15, and is present in amounts ranging from 20-30% [0093]. Hantash teaches that the hydrogel comprising a thermoreversible poloxamer can be mixed into an aqueous solution and retain its liquid phase and then at higher temperatures can transition to a gel form [0012]. Figure 1A suggests that the hydrogels of Hantash are low viscosity (i.e. liquid) from about 5 ºC to about 30 ºC then transition to higher viscosity (i.e. gel) above 25 ºC [0120].
Hantash does not teach the layered structure of the hydrogel.
Nie teaches that ordered structures endow hydrogels with promising applications and thus attempts have been made to introduce said ordered structures (pg 225, ¶4). Multi-layered hydrogels exhibit complex internal structure with a large inter-layer space (pg 226, ¶2). The hydrogels can serve as carriers for drugs wherein the inter-layer spaces are well suited for drug introduction (id). Inter-layer spacing is obtained by physically crosslinking hydrogels (pg 228, ¶1). The thickness of the layers can be controlled by the number of cycles and soaking time in polymer and crosslinking solutions (pg 228, ¶1).
It would have been prima facie obvious to prepare the hydrogel of Hantash, which is useful for drug delivery applications, by combining Poloxamer 407 with alginate. It would have further been obvious to prepare the hydrogel in the physical crosslinking method of Nie so as to incorporate inter-layers that are beneficial to drug delivery. The size of the interlayer is not taught but it is taught that layer thickness can be controlled in the method of making by the number of cycles and soaking times. Thus, it would have been obvious to prepare a hydrogel with an inter-layer thickness that is appropriately sized for drug delivery applications. That being said and in lieu of objective evidence of unexpected results, the layer thickness can be viewed as a variable which achieves the recognized result of providing a benefit to drug delivery. The optimum or workable range of layer thickness can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of layer thickness nonobvious.
Regarding the required spectral properties (Raman shift peaks and small-angle X-ray scattering), these properties are considered inherent in the composition as claimed. The prior art teaches a hydrogel comprising poloxamer and alginate, as required in the instant claims. It should be noted that in one embodiment, these two agents are the only agents in the hydrogel ([0016] of Hantash). It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 19-20, Hantash teaches the hydrogel has having sol-gel properties wherein at lower temperatures the form is liquid and higher temperatures is more viscous (implying a gel). In one example, the composition is low viscosity around 10 ºC and higher viscosity over 25-30 ºC thus implying that the LCST is from approximately 5-30 ºC. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613